Denied and Opinion Filed December 31, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01164-CV

  IN RE DALLAS COWBOYS FOOTBALL CLUB LTD, ET AL, Relators

          Original Proceeding from the 301st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-19-12306

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Carlyle
                            Opinion by Justice Myers
      Before the court are relators’ December 29, 2021 petition for writ of

mandamus and emergency motion for relief.

      Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that they lack an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition and record, we conclude relators have

failed to demonstrate an entitlement to mandamus relief. Accordingly, we deny the

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

      We deny relators’ emergency motion for temporary relief and stay as moot.
                /Lana Myers//
211164f.p05     LANA MYERS
                JUSTICE




              –2–